NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ANTHONY JESSE LAMBERSON,                  )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case Nos. 2D17-4245
                                          )              2D18-1692
STATE OF FLORIDA,                         )
                                          )    CONSOLIDATED
             Appellee.                    )
                                          )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for
Pinellas County; Chris Helinger, Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford
Taylor, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.



LaROSE, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.